                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION



SANTOS CUEVAS,                                      No. 6:18-CV-01973-JR

                      Petitioner,                   ORDER

       v.

BRANDON KELLY,

                      Respondent.



Santos Cuevas
11207100
Oregon State Penitentiary
2605 State Street
Salem, OR 97310-0505

       Pro se Petitioner

Kristen E. Boyd
Oregon Department of Justice
Trial Division
1162 Court Street NE
Salem, OR 97301-4096

       Attorney for Respondent



1 – ORDER
HERNÁNDEZ, District Judge:

         Magistrate Judge Russo issued a Findings and Recommendation [79] on October 23,

2019, in which she recommends that the Court deny Petitioner’s Petition for Writ of Habeas

Corpus. Petitioner timely filed objections to the Findings and Recommendation. The matter is

now before the Court pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure

72(b).

         When any party objects to any portion of the Magistrate Judge’s Findings and

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

         Petitioner objects to the Findings and Recommendation on numerous grounds, which are

more fairly characterized as arguments that his constitutional rights were violated during the

grand jury, trial, and post-trial proceedings of his underlying case. Obj. to F&R, ECF 83; Mot.

Strike F&R, ECF 81; Mot. Evid. Hrg., ECF 82; Cuevas Aff., ECF 84; Reply Against Dismissal

Req., ECF 86; Req. Judicial Not., ECF 87; Mot. Show Cause & Mot. Prelim. Inj., ECF 88. The

Court carefully considered Petitioner’s objections and other filings and concludes that

Petitioner’s filings do not provide a basis to modify the recommendation. I have also reviewed

the pertinent portions of the record de novo and find no error in the Magistrate Judge’s Findings

and Recommendation.

                                         CONCLUSION

         The Court ADOPTS Magistrate Judge Russo’s Findings and Recommendation [79].

Petitioner’s Petition for Writ of Habeas Corpus [1], Motion for Evidentiary Hearing [71], Motion

to Modify or Make Defense Available [72], and Motion for Appointment of Counsel [74] are


2 – ORDER
DENIED. The Court also DENIES: (1) Petitioner’s Motion for Order to Show Cause, Issue an

Emergency Pre-Injunction, and to Disqualify the Department of Justice [62]; Motion to Strike

Response to Habeas Petition (2254) [64]; motion for preliminary injunction titled “Motion for

Pre-Injunction and Relief Reinstatement to Protect Class of Victims First Amendment Rights”

[70]; Motion to Strike Findings & Recommendation [81]; Motion for Evidentiary Hearing on

Subject Matter Jurisdiction [82]; Request for Judicial Notice [87]; and Motion for Order to Show

Cause and Motion for Preliminary Injunction [88].

       IT IS SO ORDERED.

       DATED:December 23, 2019.




                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge




3 – ORDER
